483 F. Supp. 2d 1353 (2007)
In re TFT-LCD (FLAT PANEL) ANTITRUST LITIGATION.
No. MDL 1827.
Judicial Panel on Multidistrict Litigation.
April 17, 2007.
Before WM. TERRELL HODGES, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr.,[*] KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA,[*] Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of twenty actions pending in five separate districts: the Northern District of California (thirteen actions), the District of New Jersey (three actions), the Southern District of New York (two actions), the Eastern District of New York (one action) and the Western District of Tennessee (one action). Plaintiffs in eight of the thirteen Northern District of California actions and plaintiff in one of the three District of New Jersey actions separately move the Panel, pursuant to 28 U.S.C. § 1407, for centralization of this litigation in their respective districts.[1] All responding parties support centralization. The majority support selection of the Northern District of California as transferee forum, while others urge the Panel to choose the District of New Jersey, the Southern District of New York, or the Western District of Washington.[2]
*1354 On the basis of the papers filed and hearing session held, the Panel finds that these twenty actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All these actions involve common factual allegations concerning defendants' alleged conspiracy to fix the price of thin film transistor-liquid crystal display (TFLCD) panels, which are used in computer monitors, flat panel television sets, and other electronic devices. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We conclude that the Northern District of California is an appropriate transferee forum in this docket because over 50 of the actions of which the Panel has been notified have been brought in that district, and it appears to be somewhat more conveniently located for the significant number of Asia-based defendants.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions in this litigation pending outside the Northern District of California and listed on Schedule A are transferred to the Northern District of California and, with the consent of that court, assigned to the Honorable Susan Y. Illston for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

SCHEDULE A
MDL-1827  In re TFT-LCD (Flat Panel) Antitrust Litigation
Northern District of California

Judd Eliasoph v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7588

Jo Nash v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7601

Will Henderson v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7609

Jamie Maites v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7638

Henry Truong v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7639

Crago Corp. v. Samsung Electronics Co., Ltd., et al., C.A. No. 3:06-7644

Robert Kerson v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7678

Karen Brock v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7679

Ari Hakim v. LG Philips LCD Co., Ltd., et al., C.A. No. 3:06-7699

Arthur Sorokin v. LG Philips LCD Co., Ltd., et al., C.A. No. 4:06-7600

Amy Fortan v. LG Philips LCD Co., Ltd., et al., C.A. No. 4:06-7602

Stephanie Truong v. LG Philips LCD Co., Ltd., et al., C.A. No. 4:06-7640

Frederick Rozo v. LG Philips LCD Co., Ltd., et al., C.A. No. 4:06-7693
District of New Jersey

Nathan Muchnick, Inc. v. Sharp Corp., et al., C.A. No. 2:06-6107

Roberta Harrell v. LG Philips LCD Co., Ltd., et al., C.A. No. 2:06-6190

Richard A. Markham v. LG Philips LCD Co., Ltd., et al., C.A. No. 2:06-6191
Eastern District of New York

Chris Ferencsik v. LG Philips LCD Co., Ltd., et al., C.A. No. 1:06-6714
Southern District of New York

Gladys Baker v. LG Philips LCD Co., Ltd., et al., C.A. No. 1:06-14335

Jack Elbaz v. LG Philips LCD Co., Ltd., et al., C.A. No. 1:06-14423

*1355 Western District of Tennessee


Audio Video Artistry v. Samsung Electronics Co., Ltd., et al., C.A. No. 2:06-2848
NOTES
[*]  Judge Scirica took no part in the disposition of this matter. In light of the fact that Judge Miller could be a member of the putative class(es) in this litigation, he has filed with the Clerk of the Panel a formal renunciation of any claim that he may have as a putative class member, thereby removing any basis for a disqualification of Judge Miller on that ground.
[1]  The Panel has been notified of over 100 additional related actions pending in multiple districts. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Certain other responding parties initially suggested that the Panel select either the Eastern District of Tennessee or the District of South Carolina, but withdrew those suggestions at oral argument.